El Juez Asociado Señoe Franco Soto,
emitió la opinión del tribunal.
El apelado funda su moción solicitando la desestimación del recurso en que habiendo el apelante entregado al Secre-tario de esta corte en su casa particular la transcripción de los autos en noviembre 8 de 1924 (sábado) fecha en que ven-cía el término para su radicación y habiéndola dicho funcio-nario archivado en secretaría el 10 de noviembre de 1924, tal entrega, se alega, en las condiciones expresadas, no es suficiente para estimar que el apelante haya radicado en mo-mento alguno dicha transcripción en este tribunal.
*1012La moción del apelado aparece notificada al apelante el 21 de enero de 1925 y la transcripción de antos Rabia sido archivada en la oficina del Secretario desde la fecha indi-cada de noviembre 10, 1924.
La cuestión envuelta en este caso se ha resuelto repeti-damente por esta Corte Suprema.
En el caso de Suau v. Junta Escolar de San Juan, 31 D.P.R. 172, se dijo:
“Aunque una apelación haya sido radicada fuera de tiempo no procede desestimarla ni eliminar la transcripción de la evidencia, cuando las mociones en que tales peticiones se hacen fueron notifi-cadas al apelante después de radicado el recurso. La ley de marzo 9, 1911 para enmendar el artículo 299 del Código de Enjuiciamiento Civil no privó al Tribunal Supremo de la facultad discrecional que tiene de acuerdo con el artículo 58 de su reglamento.”
Igual declaración se hizo en el de Chiqués v. Diez, 26 D.P.R. 217.
El apelado cita en su apoyo, sin embargo, el caso re-ciente de American Colonial Bank v. Ramos, resuelto en diciembre 23, .1924, (pág. 890.) Este caso no tiene aplica-ción al presente. Se refiere a la falta de presentarse en tiempo el escrito de apelación tratándose por consiguiente de una cuestión jurisdiccional. No ocurre lo mismo con la transcripción de autos pues la omisión de radicaría en tiempo no es un defecto jurisdiccional. Santiago v. Noa et al., 20 D.P.R. 447.
Por otra parte, el apelado ha interpretado erróneamente el caso de American Colonial Bank, supra, pues en él se sos-tiene claramente que un documento queda radicado cuando el Secretario lo archiva (filed) en secretaría. Y en este caso si bien el Secretario recibió la transcripción en su casa particular, la radicó posteriormente en su oficina cuando toda-vía no había sido presentada la moción del apelado pidiendo la desestimación ni menos notificado al apelante.

La moción del apelado debe desestimarse.